Citation Nr: 1025915	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  08-27 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE
Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for 
wound infection with failed skin graft claimed as the result of 
hernia repair performed in a VA hospital on March 17, 2005.


REPRESENTATION

Veteran represented by:	H. Kent Crowe, Esq.


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1967 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
from a January 2006 rating decision of a Department of Veteran's 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.

The appeal is REMANDED to the RO in Winston-Salem, North 
Carolina.  VA will notify the Veteran if further action is 
required.


REMAND

The Veteran seeks entitlement to compensation under the 
provisions of 38 U.S.C.A § 1151 for VA medical treatment for a 
wound infection and failed skin graft following a hernia repair 
in March 2005.

Applicable law holds that compensation benefits may be awarded 
for a "qualifying additional disability" under the provisions of 
38 U.S.C.A. § 1151 in the same manner as if the additional 
disability were service connected.  The additional disability 
qualifies for compensation if the disability is not the result of 
the Veteran's willful misconduct, and the disability was caused 
by hospital care, medical or surgical treatment, or examination 
provided under the laws administered by VA.  In order to 
constitute a "qualifying additional disability," the proximate 
cause of the additional disability must have been (1) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
facility furnishing the care, treatment or examination or (2) an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 
2002).

In pertinent part, 38 C.F.R. § 3.361 provides as follows.  In 
determining whether a Veteran has an additional disability, VA 
compares the Veteran's condition immediately before the beginning 
of the hospital care or medical or surgical treatment upon which 
the claim is based to the Veteran's condition after such care or 
treatment.  38 C.F.R. § 3.361(b).  To establish causation, the 
evidence must show that the hospital care or medical or surgical 
treatment resulted in the Veteran's additional disability.  
Merely showing that a Veteran received care or treatment and that 
the Veteran has an additional disability does not establish 
cause.  38 C.F.R. § 3.361(c)(1).  Hospital care or medical or 
surgical treatment cannot cause the continuance or natural 
progress of a disease or injury for which the care or treatment 
was furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the continuance or 
natural progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing medical treatment proximately caused the Veteran's 
additional disability, it must be shown that the medical 
treatment caused the additional disability, and that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider; or VA furnished the medical 
treatment without the Veteran's informed consent.  Whether the 
proximate cause of a Veteran's additional disability or death was 
an event not reasonably foreseeable is in each case to be 
determined based on what a reasonable health care provider would 
have foreseen.  38 U.S.C.A. § 1151; 38 C.F.R. 
§ 3.361(d).
  
The record is not adequately developed for appellate review, and 
the case is REMANDED for the following action:

1.	 Ascertain from the Veteran if there are 
any additional VA or non-VA medical 
records that are not presently of record, 
including all records generated during 
the course of or related to the March 
2005 VA surgery.  Provide an 
authorization for such records and secure 
them from all sources.
Further notify the Veteran that he should 
provide a detailed statement as to his 
contentions of the existence of any 
disability that resulted from the March 
2005 surgery.

2.	 Obtain a copy of the Veteran's written 
consent form signed by the Veteran prior 
to his March 2005 VA surgery, and include 
it in the claims folder.

3.	 Arrange for the Veteran to undergo a VA 
medical examination, to be conducted by a 
physician who has not previously examined 
the Veteran, to ascertain whether he has 
an additional disability as a result of 
the March 2005 VA surgery, and if so, 
whether that disability was caused by 
such VA surgery and/or follow-up care.  
The following  considerations will govern 
the examination:  

a.	 The claims folder to include 
copies of the March 2005 surgical 
procedure, and a copy of this 
remand, will be reviewed by the 
examiner in conjunction with the 
examination, and the examiner will 
report such review in any report 
generated as a result of this 
remand.

b.	 After conducting any necessary 
clinical studies, physical 
examinations, and obtaining any 
information from the Veteran, fully 
respond to the following questions:

c.	 Considering the Veteran's physical 
condition prior to and after the 
March 2005 surgery including the 
Veteran's use of tobacco and 
diabetes, does the Veteran have an 
additional disability, of the skin, 
muscle, or other bodily systems 
after the March 2005 surgery?  

d.	 If the Veteran has such additional 
disability, is such disability:

(1)	 The result of VA's 
carelessness, negligence, lack 
of proper skill, error in 
judgment, or similar instance 
of fault, (i.e., that the 
additional disability was 
caused by VA treatment) or; 

(2)	 An event not reasonably 
foreseeable. 

The medical examiner must 
state the medical basis for 
any conclusions reached.  

4.	 Following receipt of the examination 
report, the RO will readjudicate the 
claim.  If the claim is not resolved to 
the Veteran's satisfaction, the RO will 
issue a Supplemental Statement of the 
Case and return the case to the Board for 
final appellate review.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Vito A. Clementi
Veterans Law Judge
 Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


